Title: To Thomas Jefferson from D’Anterroches, 14 April 1789
From: Anterroches, Joseph Louis, Chevalier d’
To: Jefferson, Thomas


Puydarnac, 14 Apr. 1789. Takes advantage of TJ’s letter to his mother of 9 Mch. offering services “for her Son in America” to ask that enclosed letters “be forwarded to their destination, as soon as possible, after you have landed on that Blessed Continant.” He is “looking as a great honor to have becomed one of its Citysens”; left New York 9 Jan. last and on 1 July next will “return where the treasure of my Heart is deposited. May Heaven protect you on the ocean, and and you safe to the place of your abode, there to receive the honors, and respect due to your merit and virtues.”
